     Case 2:19-cv-05431-DOC-E Document 21 Filed 07/08/20 Page 1 of 2 Page ID #:728



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   RAMON M.,                          )     NO. CV 19-5431-DOC(E)
                                        )
12                     Plaintiff,       )
                                        )
13         v.                           )     ORDER ACCEPTING FINDINGS,
                                        )
14   ANDREW SAUL, Commissioner of       )     CONCLUSIONS AND RECOMMENDATIONS
     Social Security,                   )
15                                      )     OF UNITED STATES MAGISTRATE JUDGE
                       Defendant.       )
16                                      )
                                        )
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Complaint, all of the records herein and the attached Report and
20   Recommendation of United States Magistrate Judge.           Further, the Court
21   has engaged in a de novo review of those portions of the Report and
22   Recommendation to which any objections have been made.           The Court
23   accepts and adopts the Magistrate Judge’s Report and Recommendation.
24

25         IT IS ORDERED that: (1) the Report and Recommendation of the
26   Magistrate Judge is accepted and adopted; (2) the decision of the
27   Commissioner of the Social Security Administration is reversed in
28   part; and (3) the matter is remanded for further administrative action
     Case 2:19-cv-05431-DOC-E Document 21 Filed 07/08/20 Page 2 of 2 Page ID #:729



 1   consistent with the Report and Recommendation.

 2

 3         IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 4   this Order, the Magistrate Judge’s Report and Recommendation and the

 5   Judgment of this date on Plaintiff, counsel for Plaintiff and counsel

 6   for Defendant.

 7
                            +VMZ
 8               DATED: ____________________________, 2020.

 9

10

11                                    _________________________________
                                                DAVID O. CARTER
12                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
